Per Curiam.
The decree appealed from will be affirmed, for the reasons set forth in the opinion filed in the court of chancery by Vice-Chancellor Grey.
Two questions of pleading that are not discussed in the opinion of the learned vice-chancellor are—first, whether the answer of the defendant Morse-Williams Company, exhibited by way of cross-bill against the complainant, was an effective pleading by which to draw into controversy matters embraced in the foreclosure suit and settled by the decree in that case; and second, whether relief from such prior decree can properly be had otherwise than by proceedings in the nature of a bill of review.
*300These questions, which are patent upon the face of the vice-chancellor’s opinion, have .ceased to- be' substantial, and are mentioned now in order that our adoption of that opinion shall not be taken as deciding either of these points. They were not insisted upon by the complainants in1 the court below and were not urged by them as appellants jn this court. The suit thus permitted to proceed resulted in a decree that does exact justice. Under these circumstances this court will not, of its own motion, consider-matters that have no bearing upon the merits of the appeal save for the purpose of disavowing any adjudication with respect to them.
For affirmance—The Chief-Justice, Garrison, Fort, Garretson, Hendrickson, Pitney, Swayze, Bogert, Vrbdenburgi-i, Vroom, Green, Gray, Dill—13.
For reversal—None.